LEE, THOMAS E., Associate Judge.
Appellant, plaintiff in the trial court, appeals from a final judgment entered in favor of the defendant upon a directed verdict for the defendant, by reason that, the plaintiff, having rested, had not adduced any evidence whatsoever to show the defendant to be guilty of negligence in the premises, and, that the evidence failed to make out a prima facie case, under the doctrine of res ipsa loquitur, so as to cast the burden upon the defendant to disprove its liability for the break-down and failure of an electric motor which had been in operation for more than five years driving plaintiff’s air conditioning compressor. We affirm.
The electric motor in question had been repaired several times during its more than five years of operation, and there was no evidence presented from which it might be concluded that it burned out, overheated, or was affected adversely in any respect by the cessation or resumption of the flow of electric current, or due to the variation, or surges, in voltage being supplied by defendant power company.
The record shows that there was no evidence presented from which a jury could conclude that the defendant was guilty of any specific act of negligence. The plaintiff failed to adduce evidence to show, or even tend to show, that the electric motor would not have burned out except by reason of negligence of the defendant.
Therefore, as the record shows no evidence to support a finding of negligence; and, as there is no evidence to support a presumption that the motor could not have failed except for negligence of the defendant, the doctrine of res ipsa loquitur would not apply, no error of the trial judge has been demonstrated and the judgment below will be affirmed.
Affirmed.
CROSS, C. J., and REED, J„ concur.